Exhibit 10.5

CASCADE CORPORATION STOCK APPRECIATION RIGHTS AND RESTRICTED

STOCK PLAN

(As amended and restated to be effective upon shareholder approval)

 

Section 1. Purposes.

This Plan is intended to enable Cascade Corporation (the “Corporation”) to
recognize the contribution of executives of the Corporation and its subsidiaries
to the Corporation’s success, to provide them incentives to enhance the
Corporation’s business prospects and to recognize their role and that of the
Board of Directors (the “Board”) in increasing value over the long term.

 

Section 2. Effective Date and Duration of Plan.

(a) Effective Date. This amended and restated Plan shall become effective upon
approval by the shareholders of the Corporation.

(b) Duration. No stock appreciation rights (“Rights”) or restricted shares of
Cascade Corporation common stock (“Restricted Shares”) may be granted under the
Plan after May 31, 2013. However, the Plan shall continue in effect until all
rights issued under the Plan have been exercised or have expired. The Board may
suspend or terminate the Plan at any time, except with respect to outstanding
Rights and Restricted Shares. Termination shall not affect any outstanding
Rights or Restricted Shares, or the forfeitability of Rights or Restricted
Shares granted under the Plan.

 

Section 3. Administration.

The Plan shall be administered by the Compensation Committee of the Board (the
“Committee”), which shall consist of not less than two members of the Board who
qualify as “outside directors” as defined under Section 162(m) of the Internal
Revenue Code. The Committee shall have full power and authority, subject to the
provisions of the Plan, to:

(a) Designate employee participants;

(b) Determine the amount and other terms and conditions of Rights to employees,
such determinations to be subject to Board approval in the case of grants to
officers of the Corporation.

(c) Determine the amount, conditions and restrictions for grants of Restricted
Shares, such determinations to be subject to Board approval in the case of
grants to officers of the Corporation, and those terms and conditions of
Restricted Share grants to non-employee members of the Board of Directors which
are not stated in Section 12 of the Plan.

(d) Adopt and amend rules and regulations relating to administration of the
Plan, advance the lapse of any waiting period, accelerate any exercise date, and
make all other determinations in the judgment of the Committee necessary or
desirable for the administration of the Plan.

Decisions of the Committee as to interpretation of, any Rights or Restricted
Shares granted pursuant to, the Plan and any related agreement shall be final.
The Committee in its sole discretion may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any related agreement.

 

Section 4. Eligibility.

The Committee may from time to time grant Rights or Restricted Shares to such
key executive employees of the Corporation (“Participants”) or of any subsidiary
as the Committee may deem eligible.



--------------------------------------------------------------------------------

Section 5. Rights / Share Limitation.

(a) A Right is a right granted under the Plan which enables the holder to
receive at the time of exercise an amount, payable solely in the form of Cascade
Corporation common shares valued at Fair Market Value, equal to the difference
between the Fair Market Value of a single common share of Cascade Corporation
stock and the Base Price of a single common share of Cascade Corporation stock.

(b) In no event shall more than 750,000 Cascade Corporation common shares, as
adjusted by the Committee to reflect proportionately any recapitalization,
reclassification, stock split, combination of shares, or dividend payable in
shares in connection with Cascade Corporation common shares be issued pursuant
to the Plan.

(c) In no event shall more than 100,000 Cascade Corporation common shares, as
adjusted by the Committee to reflect proportionately any recapitalization,
reclassification, stock split, combination of shares, or dividend payable in
shares in connection with Cascade Corporation common shares, be issued to any
one individual pursuant to the exercise of Rights granted to such individual
under the Plan in a single fiscal year.

 

Section 6. Required Terms and Conditions of Rights.

The Committee may grant Rights under the Plan, subject to such rules, terms, and
conditions as the Committee prescribes in accordance with the provisions of the
Plan, including the following:

(a) Base Price. The Base Price of each Right shall be established by the
Committee and may not be less than the Fair Market Value of a common share of
Cascade Corporation common stock on the date the grant is made.

(b) Fair Market Value. The Fair Market Value of a common share of Cascade
Corporation common stock means the closing price quoted on the New York Stock
Exchange, or if the shares did not trade that date, on the last prior date on
which the shares were traded.

(c) Maximum Term of Right. A Right shall be exercisable during such period of
time as the Committee may specify, provided that no Right shall be exercisable
after the expiration of 10 years from the date on which it is granted.

(d) Installment Exercise Limitations. Each grant of Rights shall generally
become exercisable in equal cumulative annual installments over such period as
the Committee may establish, except to the extent that other terms of exercise
are specifically provided by other terms of the Plan. The Committee shall have
discretion to establish vesting periods and limitations on amounts to be
realized upon exercise in connection with grants it may make.

(e) Termination of Employment.

(i) Death. If a Participant dies while having unexercised Rights granted under
this Plan, such Rights may be exercised for a period of one year after the
Participant’s death. In the event of a Participant’s death, Rights may be
exercised by such beneficiary as the Participant may have designated in writing
in a manner determined by the Committee. In the absence of such a designation,
the Participant’s estate shall have the right to exercise such Rights. Rights
not exercised during the period provided by this subparagraph, will expire.

(ii) Retirement. If a Participant terminates employment after age 62 under
circumstances which the Committee in its sole discretion deems equivalent to
retirement, all unexercised Rights granted to the Participant under this Plan
shall fully vest and may be exercised for a period of one year following
retirement. Rights not exercised during the period provided by this
subparagraph, will expire. The provisions of this subparagraph (ii) shall apply
also to retirements due to physical or mental disability which the Committee
determines is of such a nature as to prevent further performance of job duties.
Should a retired Participant die while entitled to exercise Rights, the
provisions of subparagraph (i) above shall apply to the exercise of such Rights,
which may be exercised for a period of one year following the Participant’s
death.

(iii) Other Termination of Employment – Not For Cause. Should a Participant
cease to be employed by the Corporation or its subsidiaries for reasons other
than Death or Retirement, any Rights the Participant was entitled to exercise at
the date of termination may be exercised for a period of 90 days following
termination or, if longer, until 30 days have elapsed following the public
dissemination of the Corporation’s financial results for the first fiscal period

 

2



--------------------------------------------------------------------------------

ending after the termination of the Participant’s employment. Rights not
exercisable at the time of termination, and Rights not exercised during such
90-day or extended period, shall expire. Should a terminated Participant die
while entitled to exercise Rights, the provisions of subparagraph (i) above
shall apply to the exercise of such Rights, which may be exercised for a period
of one year following the Participant’s death. The rights granted by this
subparagraph (iii) shall not apply to a Participant who is terminated for Cause,
or whom the Committee determines in its sole discretion has entered into
competition with the Corporation.

(iv) Termination for Cause. Participants whose employment is terminated for
(A) willful failure to perform reasonable directives of the Corporation’s
management; (B) use of alcohol or illegal drugs which interferes with the
Participant’s performance of duties in the judgment of the Corporation’s
management; (C) dishonesty affecting the Corporation or any related entity or
conviction of a felony or any crime involving fraud or misrepresentation;
(D) gross negligence or willful misconduct resulting in substantial loss to the
Corporation, damage to the Corporation’s reputation, or theft, embezzlement or
similar loss to the Corporation; or (E) other conduct which the Committee in its
sole discretion determines sufficiently harmful to the interests of the
Corporation to constitute cause for termination shall forfeit all outstanding
Rights awarded under this Plan.

(f) Acceleration of Vesting. The Committee shall have discretion to provide in
an individual Participant’s grant agreement or subsequently for the exercise of
all or a portion of Rights granted to the Participant which would not otherwise
be exercisable, in the event of the Participant’s Death.

(g) Exercise.

(i) Subject to subparagraph (iv) of this paragraph (g), the Committee shall
establish the time or times for exercise of Rights.

(ii) Each Right shall entitle the holder, upon exercise, to receive from the
Corporation an amount equal in value to the excess of the Fair Market Value on
the date of exercise of one Right over its Base Price. Such amount shall be
payable solely in the form of Cascade Corporation common shares valued at Fair
Market Value. No Right shall be exercisable at a time that the amount determined
under this Subsection is negative. No fractional shares shall be issued as
payment hereunder.

(iii) The Corporation shall make no payment hereunder prior to taking steps
necessary to assure that it will receive from a participant who has exercised a
Right amounts necessary to satisfy any applicable federal, state or local tax
withholding requirements, including social security and other normal
withholdings.

(iv) Rights may be exercised only during the 30-day period following the third
business day after public dissemination of the Corporation’s financial results
for any fiscal quarter or for its fiscal year.

(h) Non-Transferability. During a Participant’s lifetime, Rights shall be
exercisable only by the Participant, the Participant’s payee pursuant to a valid
order by a domestic relations court with jurisdiction, or by a legally
designated guardian or conservator. With the Committee’s prior consent, a
Participant may transfer Rights to a trust for his or her benefit established
for estate planning purposes.

 

Section 7. Required Terms and Conditions of Restricted Share Awards.

The Committee may grant Restricted Shares outright to a Participant or based
upon a Participant’s attainment of Performance Goals pursuant to Section 8.
Restricted Shares awarded by the Committee to a Participant shall be subject to
such rules, terms, and conditions as the Committee may prescribe in accordance
with the provisions of the Plan, including the following:

(a) Employment Requirement. A recipient of a grant of Restricted Shares must
remain in the employment of the Corporation during a period designated by the
Committee (“Restriction Period”) in order to retain the shares under the Grant.
If the recipient ceases to be employed by the Corporation during the Restriction
Period, the Restricted Share grant shall terminate and the shares of Common
Stock shall be immediately returned to the Corporation; however, the Committee
may, at the time of grant, provide for the employment restriction to lapse with
respect to a portion

 

3



--------------------------------------------------------------------------------

or portions of the Grant of Restricted Shares at different times during the
Restriction Period. If a Participant terminates employment after age 62 under
circumstances which the Committee in its sole discretion deems equivalent to
retirement, all restrictions on Restricted Shares granted to the Participant
shall lapse. The Committee shall have discretion to provide for such other
exceptions to, or waivers of, the employment restriction as it may deem
appropriate.

(b) Lapse of Restrictions. All restrictions imposed under the Restricted Share
grant shall lapse when the restriction period expires if the employment
requirement above and any other restrictions or performance goals have been met.
The recipient shall then be entitled to certificates representing shares as to
which the restriction has expired, with restrictive legends placed pursuant to
this Plan removed.

(c) Dividends. Any dividends declared on the Restricted Shares during the
Restriction Period shall be paid to the recipient.

 

Section 8. Performance Awards.

(a) Generally. Where an award of Restricted Shares is intended to be
performance-based (a “Performance Award”), the Committee, within the time period
prescribed by Section 162(m), will establish goals (“Performance Goals”) for
each period of time over which performance is to be measured (“Performance
Period”) on the basis of such criteria (“Performance Criteria”) and to
accomplish such objectives as the Committee may from time to time select.
Performance Awards shall be earned solely upon attainment of Performance Goals,
and the Committee shall have no discretion to increase any Performance Award.

(b) Performance Goals. Performance Goals may be expressed in terms of overall
performance of the Corporation or the performance of an operating unit, business
unit, segment, subsidiary or other division or any portion or combination
thereof of the Corporation.

(c) Performance Criteria. The Performance Criteria that will be used to
establish Performance Goals are limited to the following: net earnings,
operating earnings or income, earnings per share, cash flow, absolute and/or
relative return on equity or assets, pre-tax profits, earnings growth, revenue
growth, share price growth, shareholder returns, gross or net profit margin,
earnings before deduction of interest and taxes (“EBIT”), comparison to peer
companies, or any combination of the foregoing, any of which may be measured
either in absolute terms, or as compared to any incremental increase, or as
compared to the results of a peer group.

(d) Measure of Performance. Actual financial performance shall be measured by
reference to Cascade’s financial records and the consolidated financial
statements of Cascade. In determining performance, the Committee in its sole and
absolute discretion may direct that adjustments to the Performance Goals or
actual financial performance as reported be made to reflect extraordinary
organizational, operational or other changes that have occurred during such
Performance Period, such as (without limitation) acquisitions, dispositions,
expansions, contractions, material non-recurring items of income or loss or
events that might create unwarranted hardships or windfalls to Participants, to
the extent consistent with the requirements of Section 162(m) to qualify such
awards as performance-based compensation. Notwithstanding the foregoing, the
Committee may, by express provision with respect to a specific award provide at
the time the Performance Goals are established that one or more of the
adjustments in the foregoing sentence will not be made with respect to the award
or establish such other events or circumstances, consistent with Section 162(m),
with respect to which the Committee will make appropriate adjustment to the
award.

(e) Maximum Performance Award. All Performance Awards are subject to applicable
limitations set forth in Section 5 above. In no event shall more than 100,000
Cascade Corporation common shares, as adjusted by the Committee to reflect
proportionately any recapitalization, reclassification, stock split, combination
of shares, or dividend payable in shares in connection with Cascade Corporation
common shares, be issued to any one individual pursuant to the grant of a
Performance Award to such individual under the Plan in a single fiscal year.

 

Section 9. Changes in Capital Structure, Mergers, Etc.

(a) Change in Capital Structure. If the outstanding shares of common stock of
the Corporation are hereafter increased, decreased or changed into or exchanged
for a different number or kind of shares of the Corporation or of another
corporation by reason of any recapitalization, reclassification, stock split,
combination of shares or dividend payable

 

4



--------------------------------------------------------------------------------

in shares, the Committee shall make appropriate adjustments in the price and
number of outstanding Rights or portions thereof then unexercised, so that the
participant’s proportionate interest before and after the occurrence of the
event is maintained; provided, however, that this Section 9(a) shall not apply
with respect to transactions referred to in Section 9(b). Any such adjustment
made by the Committee shall be conclusive.

(b) Reorganization or Liquidation.

(i) Cash, Stock or Other Property for Stock. Except as provided in
Section 9(b)(ii), upon a merger, consolidation, reorganization, plan of exchange
or liquidation involving the Corporation, as a result of which the shareholders
of the Corporation receive cash, stock or other property in exchange for or in
connection with their common stock (any such transaction to be referred to in
this Section 9 as an “Accelerating Event”), any Right granted hereunder shall
terminate, except as specified in the first sentence of Section 9(b)(ii), but
the employee shall have the right during the 30-day period immediately prior to
any such Accelerating Event to elect to exercise Rights awarded him or her, in
whole or in part, without any limitation on exercisability; provided, however,
that such exercise shall be deemed to occur immediately prior to such
Accelerating Event and shall be contingent upon the occurrence of such
Accelerating Event.

(ii) Stock for Stock. If the shareholders of the Corporation receive capital
stock of another Corporation (“Exchange Stock”) in exchange for their common
stock in any transaction involving a merger, consolidation, reorganization, or
plan of exchange, all Rights granted hereunder shall be converted into stock
appreciation rights and awards measured by the Exchange Stock, unless the
Committee, in its sole discretion, determines that any or all such Rights shall
not be converted, but instead shall terminate in accordance with the provisions
of Section 9(b)(i). The amount and price of converted Rights shall be determined
by adjusting the amount and price of the Rights or other awards granted
hereunder to take into account the relative values of the Exchange Stock and
Corporation’s common shares in the transaction.

(iii) Mergers, Acquisitions, Etc. The Committee may also grant Rights with
terms, conditions and provisions that vary from those specified in the Plan if
such awards are granted in substitution for, or in connection with the
assumption of, stock appreciation rights awarded by another Corporation and
assumed or otherwise agreed to be provided for by the Corporation pursuant to or
by reason of a transaction involving a corporate merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation to
which the Corporation or a parent or subsidiary Corporation of the Corporation
is a party.

 

Section 10. Amendment of Plan.

The Board may modify or amend the Plan in such respects as it deems advisable
but no such amendment may (a) increase the number of shares available under the
Plan (other than an increase solely to reflect a reorganization,
recapitalization, stock spit, stock dividend, combination of shares, merger,
consolidation or any other change in corporate structure of the Corporation
affecting the common stock, or any distribution to shareholders other than a
cash dividend); (b) change the types of awards available under the Plan;
(c) extend the term of the Plan; or (d) constitute a “material revision” to the
Plan or other modification requiring stockholder approval pursuant to the New
York Stock Exchange Corporate Governance Listing Standards. No change in an
award already granted shall be made without the written consent of the holder of
such award.

 

Section 11. Employment and Service Rights.

Nothing in the Plan or any award pursuant to the Plan shall (a) confer upon any
employee any right to be continued in the employment of the Corporation or any
parent or subsidiary Corporation of the Corporation or interfere in any way with
the right of the Corporation or any subsidiary of the Corporation by whom such
employee is employed to terminate such employee’s employment at any time, for
any reason, with or without cause, or increase or decrease such employee’s
compensation or benefits; or (b) confer upon any person engaged by the
Corporation or any parent or subsidiary Corporation of the Corporation any right
to be retained or employed by the Corporation or any parent or subsidiary
Corporation of the Corporation or to the continuation, extension, renewal, or
modification of any compensation, contract, or arrangement with or by the
Corporation or any subsidiary of the Corporation.

 

Section 12. Participation by Directors.

Commencing June 5, 2007, after every annual meeting of the shareholders, each
non-employee director of the

 

5



--------------------------------------------------------------------------------

Corporation shall be awarded a number of Restricted Shares which most nearly
totals $60,000 in value, based upon the closing price of the Corporation’s
common shares quoted on the New York Stock Exchange on the business day
following the next quarterly announcement of the Corporation’s earnings. (the
“Valuation Date”) No fractional shares shall be issued. Restricted Share Grants
to directors shall be issued as of the Valuation Date. Restricted Share Grants
issued prior to June 1, 2010, shall vest and become free of all restrictions 25%
after one year and 25% following each year of director service thereafter.
Restricted Share Grants issued on or after June 1, 2010, shall vest 100% after
one year of director service following such grant. Such awards shall be subject
to the provisions of this Plan in all other respects. All Rights which may have
been granted to a director prior to the effective date of this Plan as amended
and restated shall be exercisable whether or not they would otherwise be subject
to exercise, and all restrictions applicable to grants of restricted shares
shall lapse, upon the director’s death or reaching of the mandatory retirement
age established for directors.

 

Section 13. Rights as a Shareholder.

(a) Recipients of Rights. The recipient of any award of Rights under the Plan
shall have no rights as a shareholder with respect to any Right, and except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights issued to shareholders. Shares issued pursuant to the
exercise of Rights may bear such restrictions on sale or other transfer as
counsel to the Corporation may determine are required under securities or other
applicable laws.

(b) Recipients of Restricted Shares. Recipients of awards of Restricted Shares
shall be entitled to vote such shares on any issue presented to the shareholders
for a vote. Recipients of awards of Restricted Shares shall not be entitled to
sell or otherwise transfer such shares except as permitted by the agreement
evidencing the award. Restricted Shares may bear such restrictions on sale or
other transfer as counsel to the Corporation may determine are required under
securities or other applicable laws.

 

Section 14. Governing Law.

The provisions of this Plan shall be governed by and interpreted in accordance
with the laws of the State of Oregon.

 

6